Morton, J.
The defence that the drafts in suit are void under the laws of New York against usury, cannot be sustained. The act of Congress to provide a national currency supersedes the state laws upon this subject so far as applicable to national banks. U. S. St. 1864, c. 106, § 30. Central National Bank of New York v. Pratt, ante, 539.
The other defence relied upon is in substance that the defendant accepted the drafts in suit for the accommodation of W. B. Fiske & Co., and that before they were accepted the president of the bank orally agreed that the defendant should not be called upon to pay the drafts, but the bank would look to other securities which it held.
The fact that the defendant accepted the drafts for the accommodation of the drawers is immaterial. They were discounted by the bank and the money advanced upon them. This was a sufficient consideration for the acceptance, and the defendant is liable as acceptor, unless the alleged agreement not to enforce them against him is a defence. But, if it was within the authority of the president to bind the bank by such an agreement, (which need not be decided,) we are of opinion that oral evidence of such agreement is not competent. It violates the rule of law that oral evidence is not admissible to control or vary the terms of a written contract.
The acceptance of the defendant was an absolute promise to pay; it is not competent for him to contradict the written contract by proof of an oral agreement that he accepted the drafts upon the condition that he should not be called upon to pay them according to their tenor. Wright v. Morse, 9 Gray, 337. Allen v. Furbish, 4 Gray, 504, and cases cited.
According to the terms of th5 report, there must be

Judgment on the verdict for the plaintiff.